ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
Following this court’s decision dismissing the petition for writ of certiorari in Whitney Information Network v. Council of Better Business Bureaus, 957 So.2d 119 (Fla. 4th DCA 2007), petitioner sought review in the Florida Supreme Court. (SC07-1146). The Supreme Court granted petitioner’s Unopposed Motion to Remand, treating it as a motion to relinquish jurisdiction, and relinquished jurisdiction for this court to reconsider the decision in this case in light of our subsequent decision in Power Plant Entertainment, LLC v. Trump Hotels & Casino Resorts, 958 So.2d 565 (Fla. 4th DCA 2007) (en banc).
We have considered the petition and conclude that there is no departure from the essential requirements of law, or a showing of irreparable harm in this case.
SHAHOOD, C.J., FARMER and KLEIN, JJ., concur.